Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 28, 2021 and December 29, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 12, line 11, please replace “the set of discontinuous” with --the set of discontinuous slots--.
In claim 12, line 12, please replace “the threaded rod” with    --the threaded member--.

Reasons for Allowance
Claims 1-20 are allowed.



Ahmed et al. (U.S. Publication No. 2020/0106169), in figure 6, discloses an adjustable mount for an antenna, comprising: a generally vertical elongate pole having an upper end; a plurality of rails mounted adjacent the upper end of the pole, each of the rails including a cap with a mounting hole at an upper end thereof; a mounting foundation having a base panel and a mounting platform positioned above the base panel, the base panel including a set of discontinuous slots, each of the discontinuous slots extending at an oblique angle to a radius originating at a center point of the base panel; a plurality of threaded members, each of the threaded members inserted into the mounting hole of a respective one of the rails and one of the set of discontinuous slots to mount the mounting foundation above the upper end of the pole.
Regarding claims 1, 10 and 12: Prior art fails to teach, nor render obvious, “a plurality of nuts, each threaded onto a respective threaded member beneath the base panel, wherein rotation of the nut relative to the threaded member causes an overlying section of the base panel to move vertically,” in combination with all of the remaining features recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert Karacsony/Primary Examiner, Art Unit 2845